Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 3-7, 14-18 and 20 is indicated because the prior art of record does not show or fairly suggest “wherein the carriage assembly further includes a third slider member slidably connected to the first guide rod and the second guide rod; wherein the second slider member is positioned intermediate the first slider member and the second third slider member; and wherein the second slider member and the third slider member are configured such that downward movement of the second slider member imparts a corresponding downward movement of the third slider member” incorporated with all other limitations as claimed in claim 3; the step of “actuating the motor to cause the driving member to downwardly move the supporting rack, first slider member and second slider member from a first position to as second position; and maintaining the supporting rack and the first slider member at the second position while moving the second slider member downwardly to a third position” incorporated with all other limitations as claimed in claim 15; and “wherein the third slider member includes an actuator member; wherein the toaster further includes a switch controlling power to the heating elements; and wherein the actuator member and the switch are positioned and configured such that when the third slider member is driven downwardly by the second slider member, the actuator member actuates the switch to activate the heating elements to initiate a toasting operation” incorporated with all other limitations as claimed in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/18/2020
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761